DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed April 29, 2021.  Claims 1 and 10 are amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenzhen (CN 202615106; cited by Applicant on IDS).
Shenzhen discloses a light source system, comprising: a first light source 1 configured to emit first laser; a wavelength conversion device 4 located in an optical path of the first laser and configured to receive the first laser and emit second light, the wavelength conversion device 4 at least comprising three primary color light regions (42-44; RGB or RYB) and one mixed color light region (41; orange); a driver device D configured to drive the wavelength conversion device to move in such a manner that respective regions of the wavelength conversion device sequentially and periodically receive the first laser, the three primary color light regions receiving the first laser and emitting light of three primary colors and each of the primary color light regions emitting light of one primary color, and the mixed color light region receiving the first laser and emitting light of a mixed color; a second light source 2 configured to emit supplementary light, the supplementary light being consistent in color with light of one of the three primary colors; and a control device 6 configured to control on and off of the second light source, the control device controlling the second light source 2 to be on in at least two of a first time period, a second time period or a third time period; the first time period being a time period during which a primary color light region of a same color is receiving the first laser, the second time period being a time period during which the mixed color light region is receiving the first laser, and the third time period being a time period during which a primary color light region of a different color is receiving the first laser, the primary color light region of the same color being one of the three primary color light regions that emits light of a primary color same as that of the supplementary light, the primary color light region of the different color being one of the three primary 
Regarding claim 2, the control device 6 in Shenzhen controls the second light source 2 to be turned on at least in every time period during which the primary color light region of the same color is receiving the first laser and every time period during which the mixed color light region is receiving the first laser 1 (see at least paragraph [0066]).
Regarding claim 5, when the light source system in Shenzhen is operating, the first light source 1 is always on (see at least paragraph [0066]).  
Regarding claim 6, the first light source 1 in Shenzhen is a blue laser light source, the second light source 2 is a red light source, the mixed color light region of the wavelength conversion device is a yellow light region (see para [0051] which teaches segment 44 can be yellow) and the primary color light regions of the wavelength conversion device include a red light region (see at least Figure 2 and paragraph [0051]).  
Regarding claim 7, the control device in Shenzhen is configured to control the second light source 2 to be on when the red light region and the yellow light region of the wavelength conversion device are receiving the first laser (see at least paragraph [0066]).   
Regarding claim 8, the system in Shenzhen further comprises a light combining unit 3 located in an optical path between the first light source 1 and the wavelength conversion device 4 and configured to receive the first laser and the supplementary light, combine the first laser and the supplementary light and emit the combined first 
Regarding claim 10, Shenzhen discloses a light source system, an optomechanical system and display screen, wherein the optomechanical system is located at a light exit of the light source system and configured to receive emitted light and project it onto the display screen (see at least para [0010] which describes projection system), the light source system comprising: a first light source 1 configured to emit first laser; a wavelength conversion device 4 located in an optical path of the first laser and configured to receive the first laser and emit second light, the wavelength conversion device 4 at least comprising three primary color light regions (42-44; RGB or RYB) and one mixed color light region (41; orange); a driver device D configured to drive the wavelength conversion device to move in such a manner that respective regions of the wavelength conversion device sequentially and periodically receive the first laser, the three primary color light regions receiving the first laser and emitting light of three primary colors and each of the primary color light regions emitting light of one primary color, and the mixed color light region receiving the first laser and emitting light of a mixed color; a second light source 2 configured to emit supplementary light, the supplementary light being consistent in color with light of one of the three primary colors; and a control device 6 configured to control on and off of the second light source, the control device controlling the second light source 2 to be on in at least two of a first time period, a second time period or a third time period; the first time period being a time period during which a primary color light region of a same color is receiving the first laser, the second time period being a time period during which the 
Regarding claim 11, a spectrum of the mixed color in Shenzhen and a spectrum of the supplementary light 2 at least partially overlap (see at least paragraph [0051]).  
Regarding claim 12, the supplementary light 2 in Shenzhen is of light of one of the three primary colors emitted by the wavelength conversion device 4 having a lowest illuminous efficiency (see at least paragraph [0051]).  
Regarding claim 18, the control device 6 in Shenzhen controls the second light source 2 to be turned on at least in every time period during which the primary color light region of the same color is receiving the first laser and every time period during which the mixed color light region is receiving the first laser 1 (see at least paragraph [0066]).

Allowable Subject Matter
Claims 3-4, 9, 13-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.  Regarding independent claims 1 and 10, Examiner respectfully disagrees with Applicant’s submission that Shenzhen does not disclose an embodiment where the second light source is on in at least two of a first time period, a second time period or a third time period; the first time period being a time period during which a primary color light region of a same color is receiving the first laser, the second time period being a time period during which the mixed color light region is receiving the first laser, and the third time period being a time period during which a primary color light region of a different color is receiving the first laser.  Paragraph [0066] teaches an embodiment where “both the first (blue or ultraviolet) light source and the second (red) light source can be continuously lit”.  Thus, Shenzhen contemplates an embodiment where both the first light source 1 and the second light source 2 are continuously lit as the wavelength conversion device 4 rotates through the four different regions.  Accordingly, the second light source 2 in Shenzhen can be “on” in at least two of a first time period, a second time period or a third time period; the first time period being a time period during which a primary color light region of a same color is receiving the first laser, the second time period being a time period during which the mixed color light region is receiving the first laser, and the third time period being a time period during which a primary color light region of a different color is receiving the first laser.  The rejections of at least claims 1 and 10 as being anticipated by Shenzhen are therefore maintained.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P GRAMLING/Primary Examiner, Art Unit 2875